November 9, 2007VIA OVERNIGHT DELIVERY AND EDGARUnited State Securities and Exchange CommissionDivision of Corporation FinanceAttention: Andrew P. SchoefflerWashington, D.C. 20549-7010Re:ECO2 Plastics, Inc.Form SB-2 Registration StatementFile No. 333-143117Dear Mr. Schoeffler:Pursuant to Rule 477 of the Securities Act of 1933, please accept this letter on behalf of ECO2 Plastics, Inc., a Delaware corporation (the “Company”), as the Company’s request to withdraw its Form SB-2 Registration Statement, File No. 333-143117, effective immediately.The Company believes that withdrawing the Form SB-2 Registration Statement at this juncture and refilling at a later date is in the best interest of the Company and its shareholders.None of the securities requested for registration were sold pursuant to the Form SB-2 Registration Statement.Please do not hesitate to contact me with any questions or concerns or if I can be of additional assistance.ECO2 PLASTICS, INC./s/ David M. OttoDavid M. OttoGeneral Counsel & Director
